SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2000 Whitney Information Network, Inc. (Exact name of registrant as specified in its charter) Colorado 0-27403 84-1475486 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 4818 Coronado Parkway, Cape Coral, Florida 33904 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (941) 542-8999 (Former name or former address, if changed since last report) Securities registered under Section 12 (b) of the Exchange Act: NONE Securities registered under Section 12 (g) of the Exchange Act: COMMON STOCK NO par value per share (Title of Class) Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Issuer was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the Issuer's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] The Issuer's revenues for the fiscal year ended December 31, 2000, were The aggregate market value of the voting and non-voting common stock held by non-affiliates of the Issuer, computed by reference to the closing sale price of such common stock as quoted on the OTCBB as of March 28, 2001 was about $910,900. (Aggregate market value has been estimated solely for the purpose of this report. For the purpose of this report it has been assumed that all officers and directors are affiliates of the Registrant. The statements made herein shall not be construed as an admission for the purposes of determining the affiliate status of any person.) The Issuer had 7,528,022 common shares of common stock outstanding as of December 31, 2000. Documents incorporated by reference: See ITEM 13 - EXHIBITS AND REPORTS ON FORM 8-KSB PART I ITEM 1. BUSINESS History Whitney Information Network, Inc. (the 'Company') was incorporated under the laws of the state of Colorado on February 23, 1996 as Gimmel Enterprises, Inc. On August 18, 1998, the Company acquired all of the issued and outstanding shares of common stock of Whitney Education Group, Inc., formerly, Win Systems, Inc., hereinafter 'WSI,' a corporation incorporated under the laws of the state of Florida, on November 12, 1992. Thereafter, WSI became a wholly owned subsidiary corporation of the Company. On August 10, 1998, the Company changed its name to WIN Systems International, Inc. and on February 11, 1999, the Company again changed its name to Whitney Information Network, Inc. General The Company is engaged in the business of providing educational and training services through its publications and lectures to create wealth, achieve financial independence and protect it. The Company currently concentrates its principal efforts in the area of real estate training. The Company is currently holding approximately 148 basic real estate courses and real estate training academies per month and approximately 9 to 10 advanced programs per month. The Company has 47 instructors and has approximately 14,000 students per month attending its programs. The Company trains its students in locations throughout the United States. The Company utilizes hotels and conference facilities throughout the United States and Canada to conduct its training academies. The Company also utilizes its facilities in Cape Coral, Florida; Atlanta, Georgia; Ontario, Canada; and Jackson, Mississippi to conduct its training academies. Publications The Company currently produces approximately 22 publications, which are promoted by the Company to the general public and for use at the Company's training and educational classes. The publications are written by the Company. The Company then retains independent publishers to produce the publications. The publications are sold to the public or incorporated in the cost of training courses. The Company does not rely exclusively on any one publishing firm. In the event that one publisher ceased operations or refused to continue to publish the Company's products, the Company could easily retain another publisher. Software The Company sells a line of software primarily for the real estate and small business industry. The software is developed and licensed by Precision Software Services, Inc., a corporation controlled by Russell Whitney, the Company's Chief Executive Officer and Chairman of the Board of Directors. Lectures The Company delivers a series of lectures and training programs which relate to its publications and software. The Company charges fees for its training programs, however, the Company does not charge for its free informational lectures. The Company has many instructors that teach throughout the United States and Canada, while at the same time promoting the Company's publications, software, and the Company's programs to succeed in business, successfully invest in real estate, achieve financial independence and protect assets. The Company promotes an initial program outlining how to invest in real estate and how to succeed via small business ownership. Upon completion of the Company's initial real estate investment training, the Company offers additional programs that allow a customer to concentrate on a specialized area. Each lecture topic is supplemented with the Company's publications. Real Estate Programs The Company's base program is a three-day seminar on basic real estate investing.
